 



THE CHEFS’ WAREHOUSE, INC. 10-K [chef-10k_122515.htm]

Exhibit 10.39

EXECUTION COPY

AMENDMENT NO. 9

Dated as of February 26, 2016

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 9 (this “Amendment”) is made as of February 26, 2016 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders, the
Administrative Agent and the Issuing Bank agree to certain amendments to the
Credit Agreement, as more fully described herein; and

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent and
the Issuing Bank have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto, the Administrative Agent and the Issuing Bank hereby agree
to enter into this Amendment.

1.

Amendments to the Credit Agreement. Upon the satisfaction of the conditions
precedent set forth in Section 2 below, the parties hereto agree that the Credit
Agreement shall be amended as follows:

(a)

The definition of “Fixed Charges” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the phrase “prepayments (other than
Excess Cash Flow prepayments) and” set forth therein.

(b)

The definition of “Prepayment Event” set forth in Section 1.01 of the Credit
Agreement is hereby amended by adding the following phrase after the end of
clause (a) thereof: “(other than dispositions described in Section 6.05(i))”.

(c)

Section 6.02 of the Credit Agreement is hereby amended to add the following new
clause (r) thereto (and to make any related punctuation and grammatical changes
as a result thereof):



 

 



(r)

Liens representing any interest of a sublessee arising by virtue of being
granted a sublease permitted by Section 6.05(i).

(d)

Section 6.05 of the Credit Agreement is hereby amended to add the following new
clause (i) thereto (and to make any related punctuation and grammatical changes
as a result thereof):

(i)

subleases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of Holdings and its
Subsidiaries taken as a whole.

2.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that:

(a)

the Administrative Agent shall have received counterparts of this Amendment duly
executed by the Borrowers, the Required Lenders, the Administrative Agent and
the Issuing Bank;

(b)

the Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Loan Guarantors;

(c)

the Administrative Agent shall have received an executed and effective amendment
to the Prudential Note Agreement, which amendment shall be substantially in the
form set forth on Exhibit B hereto; and

(d)

the Administrative Agent shall have received payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ expenses (including, to the extent
invoiced in an invoice dated on or prior to the date hereof, reasonable
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents.

3.

Representations and Warranties of the Borrowers. Each Borrower hereby represents
and warrants as follows:

(a)

This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)

As of the date hereof, after giving effect to the terms of this Amendment, (i)
no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects (provided that any such
representations or warranties qualified by materiality or Material Adverse
Effect are true and correct in all respects), it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date.

4.

Reference to and Effect on the Credit Agreement.

(a)

Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

 

 

 



(b)

Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)

This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.

5.

Release of Claims.

(a)

Each of the Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Administrative Agent, the
Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

(b)

Each of the Loan Parties understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

6.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

7.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

8.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

 

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

  DAIRYLAND USA CORPORATION               By: /s/ John D. Austin     Name:  John
D. Austin     Title:  CFO           THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC      
    By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO          
BEL CANTO FOODS, LLC           By: /s/ John D. Austin     Name:  John D. Austin
    Title:  CFO           THE CHEFS’ WAREHOUSE WEST COAST, LLC           By: /s/
John D. Austin     Name:  John D. Austin     Title:  CFO           THE CHEFS’
WAREHOUSE OF FLORIDA, LLC           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO

 

 

 

Signature Page to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as the Issuing Bank, as Administrative Agent and as Collateral Agent    
          By: /s/ Joseph A. Lisack     Name: Joseph A. Lisack     Title:
Authorized Officer

 

 

 

Signature Page to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender               By: /s/
Thomas Pizzo     Name:  Thomas Pizzo     Title:  Senior Vice President

 

 

 

Signature Page to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  BMO HARRIS FINANCING, INC.,   as a Lender               By: /s/ Joan Spiotto
Murphy     Name:  Joan Spiotto Murphy     Title: Director

 

 

 

Signature Page to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender               By: /s/ Kenneth
M. Blackwell     Name:  Kenneth M. Blackwell     Title:   Senior Vice President

 

 

 

Signature Page to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 



EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 9 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 9 to Amended and Restated Credit Agreement is dated as of February
26, 2016 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

Dated February 26, 2016

[Signature Pages Follow]

 

 

 



IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

  DAIRYLAND USA CORPORATION           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO           THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC        
  By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO           BEL
CANTO FOODS, LLC           By: /s/ John D. Austin     Name:  John D. Austin    
Title:  CFO           THE CHEFS’ WAREHOUSE WEST COAST, LLC           By: /s/
John D. Austin     Name:  John D. Austin     Title:  CFO           THE CHEFS’
WAREHOUSE OF FLORIDA, LLC           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  THE CHEFS’ WAREHOUSE, INC.           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO           CHEFS’ WAREHOUSE PARENT, LLC           By: /s/
John D. Austin     Name:  John D. Austin     Title:  CFO           MICHAEL’S
FINER MEATS, LLC           By: /s/ John D. Austin     Name:  John D. Austin    
Title:  CFO           MICHAEL’S FINER MEATS HOLDINGS, LLC           By: /s/ John
D. Austin     Name:  John D. Austin     Title:  CFO           THE CHEFS’
WAREHOUSE MIDWEST, LLC           By: /s/  John D. Austin     Name:  John D.
Austin     Title: CFO           THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.      
    By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  QZ ACQUISITION (USA), INC.           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO           QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
          By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO      
    QZINA SPECIALTY FOODS, INC., a Florida corporation           By: /s/ John D.
Austin     Name:  John D. Austin     Title:  CFO           QZINA SPECIALTY
FOODS, INC., a Washington corporation           By: /s/ John D. Austin    
Name:  John D. Austin     Title:  CFO           QZINA SPECIALTY FOODS
(AMBASSADOR), INC.           By: /s/ John D. Austin     Name:  John D. Austin  
  Title:  CFO           CW LV REAL ESTATE LLC           By: /s/ John D. Austin  
  Name:  John D. Austin     Title:  CFO

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 

  ALLEN BROTHERS 1893, LLC           By: /s/ John D. Austin     Name:  John D.
Austin     Title:  CFO           THE GREAT STEAKHOUSE STEAKS, LLC           By:
/s/ John D. Austin     Name:  John D. Austin     Title:  CFO           DEL MONTE
CAPITOL MEAT COMPANY HOLDINGS, LLC           By: /s/ John D. Austin    
Name:  John D. Austin     Title:  CFO           DEL MONTE CAPITOL MEAT COMPANY,
LLC           By: /s/ John D. Austin     Name:  John D. Austin     Title:  CFO

 

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 9 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 

 

 

EXHIBIT B

Form of Amendment to Prudential Note Agreement

[Attached]

 

 

 

